Exhibit 99.1 3rdQuarter 2009 • Report to Shareholders • Three and nine months ended July 31, 2009 TD Bank Financial Group ReportsThird Quarter 2009 Results THIRD QUARTER FINANCIAL HIGHLIGHTS, compared with the third quarter a year ago: • Reported diluted earnings per share1 were $1.01, compared with $1.21. • Adjusted diluted earnings per share2 were $1.47, compared with $1.35. • Reported net income1 was $912 million, compared with $997 million. • Adjusted net income2 was $1,303 million, compared with $1,115 million. YEAR-TO-DATE FINANCIAL HIGHLIGHTS, nine months ended July 31, 2009, compared with the corresponding period a year ago: • Reported diluted earnings per share1 were $2.51, compared with $3.65. • Adjusted diluted earnings per share2 were $4.04, compared with $4.12. • Reported net income1 was $2,242 million, compared with $2,819 million. • Adjusted net income2 was $3,541 million, compared with $3,148 million. THIRD QUARTER ADJUSTMENTS (ITEMS OF NOTE) The third quarter reported earnings figures included the following items of note: • Amortization of intangibles of $122 million after tax (15 cents per share), compared with $111 million after tax (13 cents per share) in the third quarter last year. • A loss of $43 million after tax (5 cents per share) due to the change in fair value of derivatives hedging the reclassified available-for-sale debt securities portfolio. • Restructuring and integration charges of $70 million after tax (8 cents per share), relating to the acquisition of Commerce, compared with $15 million after tax (2 cents per share) in the third quarter last year. • A loss of $75 million after tax (9 cents per share) due to the change in fair value of credit default swaps hedging the corporate loan book, net of provision for credit losses, compared with a gain of $22 million after tax (3 cents per share) in the third quarter last year. • An increase of $46 million after tax (5 cents per share) in general allowance for Canadian Personal and Commercial Banking (excluding VFC) and Wholesale Banking. • A special assessment charge of $35 million after tax (4 cents per share) from the Federal Deposit Insurance Corporation.
